    Case 1:19-cr-00201-LMB Document 213 Filed 12/31/20 Page 1 of 7 PageID# 1568




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


     UNITED STATES OF AMERICA,                                   Case No. 1:19-CR-201
          v.
                                                                 The Honorable Judge Brinkema
     GEORGE AREF NADER,                                          Hearing Requested

                                Defendant.

                         DEFENDANT GEORGE NADER’S
                  SECOND MOTION FOR COMPASSIONATE RELEASE

         Defendant George Nader, by his attorneys, moves this Honorable Court for an Order

granting him Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Nader

renews his motion now because of the recent, and spreading, outbreak of COVID-19 in the

Alexandria Detention Center (“ADC”).1 Given Mr. Nader’s age, heart disease, and other

conditions, he is within the sliver of ADC’s inmate population at the highest at risk for severe

COVID-19 complications. He therefore respectfully requests that he be released to home

detention, where he can self-isolate and protect himself from infection.2

         On December 7, 2020, Mr. Nader filed a Motion for Compassionate Release (ECF Nos.

208, 209), citing his high susceptibility to very serious illness, or even death, if infected with

COVID-19. This Court denied that Motion on December 9, 2020 (ECF No. 212). In denying

Mr. Nader’s Motion, this Court wrote, “[a]lthough the Court recognizes that defendant has health

conditions that put him at a greater risk of severe illness from Covid-19, defendant is presently

incarcerated in the Alexandria Adult Detention Center. The Court understands that at this time


1
  Mr. Nader also incorporates his first Motion for Compassionate Release (ECF Nos. X, X) as if
restated herein.
2
  As noted in Mr. Nader’s first Motion, Mr. Nader owns a condominium in the Washington, D.C.
area at which he safely serve a period of home confinement with electronic monitoring.
    Case 1:19-cr-00201-LMB Document 213 Filed 12/31/20 Page 2 of 7 PageID# 1569




there are no reported infections among inmates and staff, and the facility has had an outstanding

record of preventing any spread of the infection when a rare case among either prisoners or staff

members has occurred.” Id. at 2.

         Unfortunately, given the recent extreme spread of COVID-19 in the United States, and in

the Virginia region surrounding ADC in particular, ADC, despite its best efforts and its strong

track record preventing the spread of the virus, is now suffering a severe COVID-19 outbreak.

         According to ADC’s December 28, 2020 press release, on December 19, 2020, two

inmates at ADC tested positive for COVID-19.3 By December 28—just nine days later—that

number had increased ten-fold, with a total of 20 positive inmate cases.4 As the Washington Post

reported last week, ADC “previously had kept the virus at bay by isolating five inmates who

tested positive upon arrival. But after an inmate who had been jailed since before the pandemic

developed symptoms, testing revealed an outbreak.”5 Sheriff Lawhorne explained, “as the

criminal justice system started operating more normally and inmates began coming and going for

court dates, it’s been harder to isolate everyone.”6 Employees at ADC have tested positive, too,

but Sheriff Lawhorne “declined to say how many for security reasons.”7 All attorney phone calls

and video visitation have been suspended through at least January 2, 2020. All court

appearances involving ADC inmates have been canceled.

         The recent spread at ADC was likely inevitable, given the resurgence of the virus in the

region surrounding the facility. Northern Virginia surpassed 100,000 cases over this past



3
  https://www.alexandriava.gov/sheriff/default.aspx?id=119464 (last visited Dec. 31, 2020).
4
  Id.
5
  https://www.washingtonpost.com/local/large-scale-study-will-track-virus-spread-vaccination-
rates-in-washington-region/2020/12/22/0bb97396-446e-11eb-975c-d17b8815a66d_story.html
(last visited Dec. 31, 2020).
6
  Id.
7
  Id.
                                                 2
    Case 1:19-cr-00201-LMB Document 213 Filed 12/31/20 Page 3 of 7 PageID# 1570




weekend and recorded a record daily high of 1,436 cases on Sunday, December 27th.8 It took

until September 25, 2020 (about 6.5 months into the pandemic) for Northern Virginia to reach

50,000 cases, but just another three months to report the next 50,000.9 Further, cases rose in

Virginia after the Thanksgiving holiday; if the Christmas holiday generates similar increases,

those numbers could increase even higher than the peaks they reached this past week.10 Dr.

Anthony Fauci recently predicted a post-holiday “surge” and said that he expects the worst is yet

to come.11 Employees at ADC go back and forth from the community into ADC every day.

Despite all of ADC’s best efforts, when the community outbreak is as severe as it currently is,

further spread is inevitable.

         As this Court recognized in denying Mr. Nader’s first Motion for Compassionate

Release, he is “at a greater risk for severe illness” if he contracts the virus. Order (ECF No. 212)

at 2. Mr. Nader incorporates here his first Motion for Compassionate Release (ECF Nos. 208,

209), and thus will not repeat the entirety of his medical conditions and the medical experts’

opinions on those conditions here. However, it is worth noting again that Mr. Nader is 61 years

old, suffers from progressive coronary artery disease (for which he underwent triple-bypass

surgery in April 2019, just prior to his arrest), has hypertension, high cholesterol, and diabetes.

If the spreading ADC outbreak reaches him, his odds of serious illness, or even death, are quite

high, given his multiple chronic conditions. This is an “extraordinary and compelling” reason

for compassionate release.




8
  https://www.insidenova.com/headlines/northern-virginia-surpasses-100-000-covid-19-
cases/article_7d4da096-4918-11eb-b2fd-ef333165ab1e.html (last visited Dec. 31, 2020).
9
  Id.
10
   Id.
11
   https://www.cnn.com/world/live-news/coronavirus-pandemic-vaccine-updates-12-27-
20/h c8810a4ee2b923e6c70ebe1f2994be87 (last visited Dec. 31, 2020).
                                                  3
 Case 1:19-cr-00201-LMB Document 213 Filed 12/31/20 Page 4 of 7 PageID# 1571




       As this Court stated in its Order denying his initial Motion for Compassionate Release,

Mr. Nader has served just over 18 months of his 10-year sentence. Though this is less than half

of Mr. Nader’s sentence, this Court did not intend for Mr. Nader to risk serious illness or death

as a part of that sentence, as the Court made clear. See ECF No. 202, Sentencing Tr. at 13 (June

26, 2020). (This Court, at Mr. Nader’s initial sentencing, acknowledged Mr. Nader’s serious

health issues and the danger posed by COVID-19, stating: “Well, as you know, I mean, your

client, once he’s in the custody of the Bureau of Prisons, can certainly try to take advantage of

the statutes that now provide for compassionate release.”). At the time of Mr. Nader’s

sentencing, there were no active COVID-19 cases in ADC. Cases in Northern Virginia were

infinitesimal as compared to now—as of June 21, 2020, the Sunday before Mr. Nader’s

sentencing, Northern Virginia reported 225 new COVID-19 cases, as compared to 1,436 this past

Sunday.12 See also Woodard v. United States, No. 2:12-cr-105, 2020 WL 3528413 (E.D. Va.

Jun. 26, 2020) (“retaining him in prison simply to serve a higher percentage of his sentence at the

risk of increasing his exposure to a fatal viral infection does not serve the § 3553(a) factors . . .

.”).




12
  https://www.insidenova.com/news/special/coronavirus/new-cases-of-covid-19-drop-in-
northern-virginia/article a018b08a-b3bc-11ea-be7d-33fc3113f2eb.html (last visited Dec. 31,
2020).
                                                   4
Case 1:19-cr-00201-LMB Document 213 Filed 12/31/20 Page 5 of 7 PageID# 1572




       Given Mr. Nader’s extreme vulnerability to COVID-19, the aged nature of his offense

conduct, his extremely low likelihood to re-offend, and, now, the active and spreading COVID-

19 outbreak at ADC, compassionate release is warranted. Mr. Nader respectfully requests that

this Court grant him compassionate release and re-sentence him to a period of home

confinement.

                                        CONCLUSION

       Mr. Nader is an older man in poor health who is at grave risk of severe illness or death if

he contracts COVID-19. He                                                                 presents

no danger to the public. The Court should grant his motion for compassionate release and reduce

his sentence to time served with a lifetime of supervised release, plus a term of home detention

under whatever conditions the Court deems appropriate.

Dated: December 31, 2020                             Respectfully submitted,


                                                                /s/
                                                     Jonathan S. Jeffress (#42884)
                                                     Emily Anne Voshell (#92997)
                                                     Courtney Roberts Forrest (#76738)
                                                     KaiserDillon PLLC
                                                     1099 14th Street, NW, 8th Fl. West
                                                     Washington, DC 20005
                                                     Tel: (202) 640-4430
                                                     Fax: (202) 280-1034
                                                     jjeffress@kaiserdillon.com
                                                     evoshell@kaiserdillon.com
                                                     cforrest@kaiserdillon.com

                                                     John N. Nassikas III (#24077)
                                                     Andrew E. Talbot (#93801)
                                                     Arnold & Porter Kaye Scholer LLP
                                                     601 Massachusetts Ave., NW
                                                     Washington, DC 20001
                                                     Tel: (202) 942-5000
                                                     Fax: (202) 942-5999
                                                     John.Nassikas@arnoldporter.com
                                                     andrew.talbot@arnoldporter.com

                                                5
Case 1:19-cr-00201-LMB Document 213 Filed 12/31/20 Page 6 of 7 PageID# 1573




                                        Attorneys for Defendant
                                        George Aref Nader




                                    6
Case 1:19-cr-00201-LMB Document 213 Filed 12/31/20 Page 7 of 7 PageID# 1574




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing to
counsel of record.


                                                     /s/ Jonathan Jeffress __
                                                     Jonathan Jeffress




                                                7
